--------------------------------------------------------------------------------

EXHIBIT 10.4


EMPLOYMENT CONTRACT

        THIS AGREEMENT made as of this 21st day of October 2004, by and between
ACME TELEVISION, LLC, a Delaware Limited Liability Company (“ACME”) and Edward
Danduran, a resident of Irvine, California (hereinafter “Executive”).

        In consideration of the mutual covenants contained herein, the parties,
intending to be legally bound, agree as follows:

1.     Employment:

(a)

        In accordance with the terms and conditions of this Agreement, Executive
agrees to render exclusively to ACME his services as Vice President / Controller
and to perform such supervisory or executive duties on behalf of ACME, as may be
directed by ACME (referred to herein as “Services”). Executive agrees to render
the Services conscientiously and to the best of Executive’s ability. Executive
shall serve in the same officer capacity for ACME’s affiliates – including ACME
Communications, Inc. and ACME Intermediate Holdings, LLC – although his sole
compensation for such services shall be as contained herein.


(b)

        During the term of employment, the Executive agrees that he shall devote
his exclusive time and energies to the Services on behalf of ACME as described
herein.


(c)

        Employee is not required to relocate to any location outside of Orange
County, California.


2.     Term: The term of employment under this agreement shall commence as of
October 18, 2004, and shall continue through December 31, 2006, unless sooner
terminated as provided herein.

3.     Compensation:

(a)

        Executive’s annual salary, so long as Executive remains employed
pursuant to this Agreement, shall be $175,000. The Company, at its sole
discretion, shall evaluate the Executive’s salary each January 1st and determine
if, based on the employee’s responsibilities and the Company’s performance,
there should be any increase in such annual salary.


(b)

        In addition, Executive shall be eligible to receive a discretionary
annual short-term incentive compensation bonus of up to twenty percent (20%) of
his base salary. In determining the Executive’s bonus for each year, his
individual performance and ACME’s achieving of its annual budget shall be taken
into consideration. The bonus, if any, and the amount thereof shall be
determined by and in the sole discretion of the senior management and/or the
Board of Directors or ACME’s Compensation Committee.


(c)

        Further, Executive shall be eligible to participate in ACME’s
established stock option plan. The amount and terms of any option grants may be
determined by ACME in its sole discretion.


(d)

             The Executive shall be provided a major medical plan, four weeks
vacation per year, and shall be eligible to participate in a 401(k) plan
pursuant to the terms of the plan adopted by ACME.


4.     Inability to Perform: In the event of Executive’s incapacity, after a
period of 90 days following such incapacity, ACME may, for any period of such
incapacity or inability to perform, suspend the performance of services
hereunder, and/or reduce Executive’s compensation hereunder on a pro rata basis
and/or ACME may, by so notifying Executive during or within a reasonable time
after such period of incapacity, terminate this Agreement effective immediately
with no further liability to Executive. As used herein, “incapacity” shall mean
any material, physical, mental or other condition which renders Executive
incapable of performing his or her duties as a key management employee.

5.     Restriction on Competition:

(a)

        In consideration of ACME’s entering into this Agreement, Executive
agrees that during the period of his employment hereunder, and for a period of
12 months after the expiration or earlier termination of this Agreement,
Executive will not, on his own account or on behalf of any other person or
entity, directly or indirectly: (i) solicit, induce or encourage any person who
is an employee of ACME or an affiliate thereof to terminate his or her
employment or other contractual relationship with ACME or any of its affiliates;
(ii) solicit, induce or encourage any person under contract with ACME or any of
its affiliates to discontinue, terminate, cancel or refrain from entering into a
renewal of such contractual relationship with ACME or any of its affiliates; or
(iii) directly or indirectly own, manage, operate, control, participate in,
invest in (other than investments of less then 5% of any publicly traded
company) or otherwise be connected with, in any manner, whether as an officer,
director, employee, partner, advisor, investor or otherwise, any business entity
which owns, manages, operates, controls or is otherwise connected with, in any
manner, a television station in any DMA (as defined by Nielsen) then served by a
television station then owned by ACME or any of its affiliates.


(b)

        Executive agrees that the foregoing restrictions are reasonable and
necessary to protect and preserve the full economic benefit for which ACME has
bargained in this agreement and to protect the legitimate interest of ACME in
preserving the relationship which is established between ACME and its other
employees. Employee further agrees that the foregoing restrictions are
reasonable in all respects, including duration, geographic scope and scope of
activity, and are a material part of the consideration passing to ACME pursuant
to this agreement.


(c)

        Executive further agrees that, in the event of a breach by Executive of
the restrictions on competition set forth in this paragraph, ACME will suffer
irreparable injury that cannot be adequately compensated by monetary damages
alone. The Executive agrees that ACME, in lieu of or in addition to the remedy
of monetary damages, shall have the right to injunctive relief prohibiting the
Executive from breaching the restrictions on competition. The Executive also
agrees that the Executive will be fully able to earn an adequate livelihood for
the Executive and Executive’s dependents if the restrictions on competition
should be specifically enforced against him.


(d)

        The period of non-competition referred to herein shall be extended by
the length of time during which the Executive shall have been found to be in
breach.


(e)

        The covenants contained in this paragraph shall be construed as
agreements independent of any other provisions of this Agreement. The
obligations hereunder shall survive the term of this Agreement. The existence of
any claim or cause of action by Executive against ACME, whether predicated upon
this Agreement or otherwise, shall not constitute a defense to the enforcement
by ACME of the covenant against competition.


6.     Property Rights. Any trade secrets (including customer lists and sales
information) inventions, improvements, developments or discoveries developed or
created by Executive (whether alone or with others) during the period of his
employment and related to the business of ACME (“Property”), shall become the
sole and exclusive property of ACME. Executive agrees to execute all documents
requested by ACME to vest in ACME the entire right, title and interest in any
such Property, and give ACME all assistance it reasonably requires to maintain
and protect ACME’s rights therein.

7.     Confidentiality. Executive shall maintain on a confidential basis all
information, knowledge and data relating to or concerned with ACME’s and its
affiliates’ operations, sales, business and affairs, and Property and he shall
not, at any time during the term or hereafter, use, disclose or divulge any such
information, knowledge, data or Property to any person, firm or corporation
other than to ACME or its designees, except with the express prior written
consent of ACME.

8.     Termination.

(a)

        ACME shall have the right to terminate this Agreement immediately upon
the death of the Executive. In the event of termination upon death of the
Executive, ACME shall pay the lesser of six months salary or the salary through
the end of the term of the Agreement, to Executive’s estate.


(b)

        ACME shall have the right to terminate this Agreement for “cause”.
“Cause” shall include, without limitation, Executive’s breach of any material
provision of this Agreement; Executive’s willful or repeated failure to comply
with ACME’s policies, rules and procedures as established from time to time;
Executive’s willful or repeated failure to perform assigned responsibilities, or
to comply with job instructions received; or any conduct, off duty or on duty,
of Executive which, in ACME’s reasonable judgment, may bring public discredit or
economic injury to ACME.


(c)

        ACME shall further have the right to terminate this Agreement without
cause in the event that ACME determines that Executive’s work is unsatisfactory
or otherwise does not meet the expectations of ACME. If Executive is terminated
pursuant to this provision, then and only then, Executive shall receive
severance pay equivalent to ten weeks’ pay and one additional week’s pay for
each year of service with ACME (up to a maximum total of 12 weeks severance).


(d)

        Nothing in sections (b) and (c) above shall be construed to required
ACME to notify the Executive prior to termination of any basis for that
Executive’s Termination or to provide any opportunity for such Executive to
“cure” performance problems.


(e)

        In the event that ACME terminates Executive’s employment without cause,
or the Executive resigns in connection with a relocation of his position and the
corporate office outside Orange County, California, then ACME shall pay to
Executive his then current base salary for the shorter period of (a) the
remaining term of this agreement or (b) twelve months. Any payments under this
section shall be subject to mitigation by Executive.


9.     Freedom to Contract: Executive represents and warrants that Executive has
the right to enter into and perform this Agreement, that Executive neither has
made, nor will make, any contractual or other commitments which would conflict
with the performance of Executive’s obligations under this Agreement, and that
Executive will neither do any acts nor enter into any commitments in derogation
of the rights granted in this Agreement.

10.     Choice of Law: This contract will be construed in accordance with the
laws of the State of California relating to contracts made and to be fully
performed therein.

11.     Waiver of Breach: A waiver by either party of any term or condition of
this Agreement in any instance shall not be deemed or construed to be a waiver
of such term or condition for the future, or any subsequent breach thereof. All
remedies, rights, undertakings, obligations and agreements contained herein
shall be cumulative, and none of them shall be in limitation of any other
remedy, right, undertaking, obligation or agreement.

12.     Assignment. It is the intention of the parties hereto that the Executive
remain employed pursuant to the provisions hereof by any successor of ACME,
whether by merger, consolidation, acquisition of all or substantially all of the
business or assets, or otherwise, and ACME shall have the right to assign this
Agreement to any such successor.

13.     Invalid Provision: The invalidity or unenforceability of any particular
clause, term or provision of this Agreement shall not affect the validity or
enforceability of any other clause, term or provision hereof. If, in the opinion
of any court, any clause, term or provision of this Agreement is found to be
unreasonable or unenforceable, such court shall have the right, power and
authority to excise or modify such provisions, or portions thereof, as the court
deems necessary and to enforce the remainder of such clause, term or provision
as so excised or modified.

14.     Notices. Any notices required or permitted to be given under this
Agreement shall be in writing, and shall be deemed given upon receipt if sent by
certified or registered mail, return receipt requested, and postage prepaid,
hand delivered, or via overnight delivery service which provides a receipt. All
such notices shall be addressed as follows:

           If to ACME: Thomas D. Allen
Executive Vice President
2101 E. Fourth St., Suite 202
Santa Ana, CA 92705

           If to Executive: Edward Danduran
19 Rockwren
Irvine, CA 92604

        Either of the parties hereto may at any time change the address to which
notice shall be sent by providing notice to the other party as required
hereunder.

15.     Entire Agreement. This Agreement comprises the entire understanding of
the parties hereto with regard to the employment by ACME of Executive, all prior
negotiations having been incorporated herein. This Agreement may not be modified
except in writing signed by the party against whom enforcement is sought.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

EXECUTIVE:


/s/Edward G. Danduran      
Title:Vice President  & 
  Controller

ACME TELEVISION, LLC


/s/Thomas D. Allen            
Title: Executive Vice President  & 
  Chief Financial Officer



